 Case 3:20-cv-00230-JPG Document 17 Filed 06/25/20 Page 1 of 4 Page ID #34




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARVELL LUSTER, #327252,                           )
                                                   )
                       Plaintiff,                  )
                                                   )
       vs.                                         )        Case No. 20-cv-00230-JPG
                                                   )
CAHOKIA POLICE DEPARTMENT                          )
AND SGT. McGINNIS,                                 )
                                                   )
                       Defendants.                 )

                             MEMORANDUM AND ORDER
GILBERT, District Judge:

       Plaintiff Darvell Luster, a pretrial detainee at St. Clair County Jail (“Jail”), brings this civil

rights action pro se pursuant to 42 U.S.C. § 1983. In a self-styled “Motion to Sue Defendants,”

Plaintiff claims that he was not issued Miranda warnings when he was arrested by Sergeant

McGinnis in Cahokia, Illinois, on or around November 7th or 8th. (Doc. 1, p. 1). He further

alleges that this has happened on more than one occasion. (Id.). Plaintiff requests no relief in the

motion. (Id.).

       The Court construes the “Motion to Sue Defendants” as a civil rights complaint brought

pursuant to 42 U.S.C. § 1983. The Complaint is now before the Court for preliminary review

under 28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the

Complaint that is legally frivolous or malicious, fails to state a claim for relief, or seeks money

damages from a defendant who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture,

the factual allegations in the pro se Complaint are liberally construed. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).


                                                   1
    Case 3:20-cv-00230-JPG Document 17 Filed 06/25/20 Page 2 of 4 Page ID #35




        Based on the allegations in the Complaint, the Court designates a single count in this pro

se action:

        Count 1:          Defendants violated Plaintiff’s constitutional rights by failing to issue
                          Miranda warnings incident to his arrest in Cahokia, Illinois, on or around
                          November 7th or 8th.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is encompassed by the

allegations in the Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly. 1

                                                   Discussion

        Plaintiff’s claim stems from the Fifth Amendment protection against self-incrimination.

The Fifth Amendment specifically provides that no person “shall be compelled in any criminal

case to be a witness against himself.” U.S. CONST. Amend V. The Miranda warning is aimed at

preventing violations of the Fifth Amendment. It is a “prophylactic measure to prevent violations

of the right protected by the text of the Self-Incrimination Clause—the admission into evidence in

a criminal case of confessions obtained through coercive custodial questioning.” Chavez v.

Martinez, 538 U.S. 760, 772 (2003).

        Standing alone, an officer’s failure to issue Miranda warnings is not a violation of the Fifth

Amendment, and it “cannot be grounds for a [Section] 1983 action.” Johnson v. Winstead,

900 F.3d 428, 431 (7th Cir. 2018) (citing Chavez, 538 U.S. at 772). Self-incrimination occurs

when “a suspect’s unlawfully obtained inculpatory statement is used against him in a criminal

case.” Winstead, 900 F.3d at 434 (citing Chavez, 538 U.S. at 767). Moreover, a claim for the Fifth

Amendment violation of the right against self-incrimination actually accrues when an accused’s


1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
 Case 3:20-cv-00230-JPG Document 17 Filed 06/25/20 Page 3 of 4 Page ID #36




statements, obtained through coercion or without Miranda warnings, is introduced into evidence

at trial and used to convict him of a crime. Id.; Sornberger v. City of Knoxville, 434 F.3d 1006,

1026-27 (7th Cir. 2006).

       What Plaintiff describes falls short of any violation of his constitutional rights. He claims

that an officer failed to issue Miranda warnings at the time of his arrest. Standing alone, these

facts support no claim against the officer or police department under Section 1983. Of course,

there may be more to this story. Therefore, Plaintiff shall have an opportunity to amend his

Complaint and more fully develop this claim. Plaintiff is WARNED that he must comply with

the deadline and instructions for amending the complaint in the below disposition. Failure to do

so shall result in dismissal of this action with prejudice and the assessment of a “strike.” See FED.

R. CIV. P. 41(b); 28 U.S.C. § 1915(g).

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. Plaintiff is GRANTED leave to file a

“First Amended Complaint” on or before July 23, 2020. Should Plaintiff fail to file a First

Amended Complaint within the allotted time or consistent with the instructions in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal

shall also count as a “strike” under 28 U.S.C. § 1915(g).

       If he does choose to proceed with this action, it is strongly recommended that Plaintiff use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-00230-JPG).

       An amended complaint generally supersedes and replaces the original complaint, rendering
                                                 3
 Case 3:20-cv-00230-JPG Document 17 Filed 06/25/20 Page 4 of 4 Page ID #37




the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638

n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to

any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The

First Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A. To ensure his

ability to comply with this Order, the Clerk of Court is DIRECTED to provide Plaintiff with a

blank civil rights complaint form.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

IT IS SO ORDERED.

       DATED: 6/25/2020
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 4
